
	
		I
		112th CONGRESS
		1st Session
		H. R. 3063
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Sablan (for
			 himself, Mr. Pierluisi,
			 Mrs. Christensen,
			 Ms. Bordallo, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Low-Income Home Energy Assistance Act of
		  1981 to provide for an additional allocation of funds to the insular
		  areas.
	
	
		1.Additional allocation of
			 funds to insular areasSection
			 2604 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623) is
			 amended—
			(1)in subsection (a)(1)(A), by striking
			 subsection (b)(1) and inserting subsection
			 (b)(1)(A); and
			(2)in subsection (b)(1)—
				(A)by striking
			 (b)(1)
			 before The Secretary shall apportion not less than and inserting
			 (b)(1)(A);
				(B)by striking
			 under this paragraph and inserting under this
			 subparagraph, each place it appears; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(B)Beginning in fiscal year 2013, and for each
				fiscal year thereafter, the Secretary shall allocate not less than 30 percent
				of the amount appropriated pursuant to section 2602(d) for such fiscal year to
				the jurisdictions to which subparagraph (A) applies to provide supplementary
				funds to such jurisdictions for carrying out this title on the basis of need
				among such jurisdictions.
						.
				
